 1
                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10   MATTHEW DEBOSE,                 ) Case No. CV 19-6025-JFW (JPR)
11                     Plaintiff,
                                     )
                                     )
12                v.
                                     )
                                     )          J U D G M E N T
13   CITY OF LOS ANGELES et al.,
                                     )
                                     )
14                     Defendants.
                                     )
                                     )
15                                   )

16
17        IT IS HEREBY ADJUDGED that this action is dismissed without

18 prejudice.
19
              0DUFK
20   DATED:
                                      JOHNN F.
                                            F. WALTER
                                               WA
                                               W A
                                                 ALTER
21                                    U.S.
                                      U.
                                      U .S.
                                         S DISTRICT
                                            DISTR
                                               T ICT JUDGE

22
23
24
25
26
27
28
